Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. SHUNSUKE SAM SUMITANI (Reg. No. 57,196), on February 26, 2021.
4.	Please amend claims 6, 11, 14 and 15 as below:
	Claim 6. (Currently amended) A non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising:request generated by the user interaction with the first user interface accessible via the application installed on the first computing device, the second submission request including video content and associated submission data indicative of a recipient of the video content and a user-defined period of time for the video content to be available;	updating a second user interface to make the image available for display together with a call button embedded therein, the second user interface being accessible via an application installed on a second computing device associated with the recipient, and the call button operable by user interaction with the second user interface to initiate a communication interaction from the second computing device to the first computing device; and	updating the second user interface to make the video content available for display;	wherein the first user interface is updateable with a popup display of the image originally specified by the first user in the submission request in response to the incoming communication interaction from the second computing device originated by invoking the call button embedded in the image and the video content made available for display on the second user interface.
(Currently amended) The non-transitory program storage medium of claim 6, wherein the application installed on the first computing device is operable to retrieve a locally stored copy of the image and display a popup of the image while a phone call is incoming.
	Claim 14. (Currently amended) A system comprising:	a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising:	receiving a first submission request generated by user interaction with a first user interface accessible via an application installed on a first computing device, the first submission request including an image and associated submission data indicative of a recipient of the image;	receiving a second submission request generated by the user interaction with the first user interface accessible via the application installed on the first computing device, the second submission request including video content and associated submission data indicative of a recipient of the video content and a user-defined period of time for the video content to be available;	updating a second user interface to make the image available for display together with a call button embedded therein, the second user interface being accessible via an application installed on a second computing device associated with the recipient, and the call button operable by user interaction with the second user interface to initiate a communication interaction from the second computing device to the first computing device; and	updating the second user interface to make the video content available for display;	wherein the first user interface is updateable with a popup display of the image originally specified by the first user in the submission request in response to the incoming communication interaction from the second computing device originated by invoking the call button embedded in the image and the video content made available for display on the second user interface;	a server for executing the instructions;	the first computing device; and	the second computing device.
	Claim 15. (Currently amended) The system of claim 14, wherein, in response to receipt of the image from the server, the second application updates a native contact list of the second computing device to associate the image with the first computing device.
5.	Claims 6-20 are allowed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441